Case 1:19-cv-00525-ALC Document 10 Filed 06/12/19 Pages Obday

DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED: _¢[tz2[ 2614

Joseph H. Mizrahi — Attorney
300 Cadman Plaza W, 12th Floor
Brooklyn, NY 11201

6 e
P: 929-575-4175 | F: 929-575-4195
M izra hi LLP E: josephoml leas | W: cml. legal

 

June 11, 2019

VIA ECF

Honorable Judge Carter
United States District Court
Southern District of New York
40 Centre Street

New York, NY 10007

Re: Dawson v. Leslie Feely Fine Art, LLC: Case No. 1:19-cv-00525-ALC

To the Honorable Judge Carter,

The undersigned represent Plaintiff Deshawn Dawson (hereinafter “Plaintiff’) in this matter,
which involves claims asserted under the Americans with Disabilities Act, 42 U.S.C. §12101.

The parties have stipulated to extend Defendant’s time to respond to the Complaint, as
Plaintiffwas recently contacted by counsel for the Defendant and is in the process of being retained.
At this time, the undersigned respectfully requests that the Court grant Defendant 30 Days to appear
or otherwise respond to the Complaint.

Thank you for your time and consideration of the above request.

SO ORDERED: (Lue Respectfully submitted,
J ).—~ /s/ Joseph H. Mizrahi
HON. ANDREW L. CARTER, JR. Joseph H. Mizrahi, Esq.

UNITED STATES DISTRICT JUDGE
June (2, 2614

 

 
